Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-16 and 19-22 are pending.

2.  Applicant’s IDS, filed 9/18/2018, is acknowledged and has been considered. 

3. Claim 8 is objected to because of the following informalities: The word “till” in line 3 and the word “upto” in line 4 should read “until” and “up to”, respectively. Appropriate correction is required. 

4. Claim 9 is objected to because of the following informalities: said claim appears to be reciting a Markush group, however, it is suggested that said claim be amended to reflect this by utilizing: “wherein the anion exchange is selected form the group consisting of DEAE, Q and EDA. “ See MPEP 803.02 Appropriate correction is required. 

Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claims 2-4, 9, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

In claims 2 and 4, line 1, the phrase “could be any Fc Fusion Protein” and “could be any resin” renders the claims unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). It is suggested that applicant amend the claim to “is an Fc Fusion Protein” and “is a resin” and to 

In claim 3, line 1, the phrase “can be purified” renders the claim unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). It is suggested that applicant amend the claim to “is purified”. 

Claims 4 and 16 contain trademark/trade names such as MABSELECT SURE and “Gigacap S-650”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an alkali-tolerant rProtein A ligand and, accordingly, the identification/description is indefinite.

In claim 4, line 1, there is no antecedent basis for the phrase “the resin.”

In claim 16, line 1, there is no antecedent basis for the phrase “PPG resin””


7. The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.  Claim 3 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 3 recites “by excluding cation exchange chromatography”. Base claim 1 recites subjecting the eluate of step (c) to cation exchange chromatography." 

The exclusion of CEX at the end of the first three steps makes the scope of claim 3 broader than the scope of base claim 1Accordingly, claim 3 is considered an improper dependent because it does not further limit base claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.  Claims 1-4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in view of in view of Eon-Duval et al. (US 2010/0022757).

With respect to claims 1-2 and 4, Kulkarni teaches purification of a TNFR-Fc fusion protein such as etanercept which includes the sequential steps of a) Protein A chromatography, b) subjecting the eluate to anion exchange chromatography, c) subjecting the eluate to hydrophobic interaction chromatography (HIC) and collecting the eluate (¶s2, 35, 10-12, 15-16, 18-2735-37).

With respect to claim 3, the process of Kulkarni does not include a cation exchange chromatography step and accordingly the limitation “excluding cation exchange chromatography at the end of the first three steps” is considered met. 

With respect to claim 9, Kulkarni teaches that the AEX can be carried out with DEAE cellulose (¶29). 

Majumder also teaches a process for the purification of a TNFR:Fc fusion protein which includes the steps of providing a sample that includes a TNFR-Fc protein and binding it to a Protein A affinity chromatography resin, eluting the tNFR:Fc protein and binding the 
With respect to claim 14, Majumder teaches that the HIC reduces aggregates (p. 11, line 24). 

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that a cation exchange chromatography step (CEX) is carried out on the eluate form the HIC before collecting the Fc-TNFR protein as in base claim 1, step (d). 

Eon-Duval teaches purification of an Fc-fusion protein which includes cation exchange chromatography in bind and elute mode (claim 36 and 64). 

Eon-Duval teaches that two additional purification steps on anion exchange chromatography and hydrophobic interaction chromatography can precede the CEX (¶70; claims 36, 38 and 64).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a cation exchange chromatography step in bind and elute mode following an AEX and HIC step in the scheme taught by Kulkarni and Majumder for the purification of an Fc-fusion protein. Those of skill in the art would have had reason to do so because Eon-Duval teaches that it was known in the art to combine CEX with the preceding steps of AEX and HIC for the purification of Fc fusion proteins. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

11.  Claims 1-6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in view of in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1-4, 9, and 14 above, and further in view of Sun (US 2008/0064861) and Eckermann et al. (US 2013/0197197)

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

Differences with claimed invention

The teachings differ in the recitation that the Protein A column is washed with 0.5-1 M arginine for removal of host cell related impurities (claim 5) and with 1.5 M NaCL and 5% IPA for removal of host cell related impurities (claim 6).

Sun teaches optimized arginine washes for Protein A chromatography in the purification of Fc fusion proteins from impurities such as protein variants and aggregates proteins (¶s8, 10, 36, 53-56). 

Sun teaches an arginine concentration of about 0.5 M to about 1.0 M as a Protein A wash solution (¶s10, 70), which is the same range in claim 5.

Sun does not teach washing the Prtoein A column with “1.5 M NaCL and 5% IPA” as in claim 6. However, Sun does teach alternate wash solutions such as 10% isopropanol (IPA) ¶90).

Eckermann teaches methods of depleting impurities, particularly HCPs, by means of protein A chromatography using a washing buffer that includes sodium chloride and isopropanol (¶s84). 

Eckermann teaches that the NaCL is at a concentration of 0.2 to 2 mol/l which intersects applicant’s claimed “1.5 M NaCL” and that the isopropanol is at a concentration of 5-30% which intersects applicant’s claims 5% in claim 6.

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the secondary references teach using arginine as well as NaCL and IPA for the removal of HCPs in a Protein A column wash. Those of skill in the art would look to the ranges taught by these secondary references for the protein A wash used by an Fc fusion protein purification scheme that includes Protein A for determining optimal conditions for Protein A washes. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
12.  Claims 1-4, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in view of in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1-4, 9, and 14 above, and further in view of Brown et al. (US 2013/0041139)

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

The teachings differ in the recitation that the elution of the Fc fusion protein from the Protein A is carried out with a gradient optimized for separation of aggregates (claim 7) such as with a gradient from pH 7 to 3, optimized to separate aggregates form the dimers during elution such that less than 5% aggregates are eluted out even when the load contains up to 30% aggregates. (claim 8). 

Brown teaches methods for purifying Fc fusion polypeptides from aggregates using Protein A chromatography where the polypeptide is eluted from the Protein A resin using a pH gradient starting at about pH 4.2 and ending at or above 3.0 which intersects applicant’s claimed pH 5 to 3  (abstract; ¶196)

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the secondary reference Brown teaches using pH gradients which intersect applicant’s claimed Ph range in a Protein A column elution buffer. Those of skill in the art would look to the ranges taught by Brown for the protein A elution used by an Fc fusion protein purification scheme that includes Protein A for determining optimal conditions for Protein A washes. In addition, while Brown does not specifically recite that the gradient separates aggregates from the dimers during elution such that less than 5% aggregates are eluted out even when the load contains up to 30% aggregates, one of skill in the art would expect that by performing the same pH gradient one of skill in the art would achieve similar reduction of the recited aggregates, at least in absence of evidence to the contrary.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

13.  Claims 1-4, 9, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in view of in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1-4, 9, and 14 above, and further in view of Rajendran et al. (US 2016/0176921) and Nti-Gyabaah et al. (US 2014/0187751). 

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

The teachings differ in the recitation that the protein is loaded on the AEX at a conductivity that prevents binding of lower isoforms thereby causing the lower isoforms to be removed in the flow through (claim 10), that the conductivity of loading is between 6-10 mS/cm to prevent binding of lower isoforms to the AEX (claim 11).

The teachings also differ in the recitation that the lower isoforms are further removed by washing the AEX with salts at a concentration that elutes undesired isoforms of the protein (claim 12) and that the lower isoforms are washed off from the AEX with NaCL at a concentration of 50-100 mM. 

Rajendran teaches a method for purifying antibodies and Fc fusion proteins which includes Prtoein A chromatography and polishing chromatography that can include AEX (Fig. 3; ¶s 35, 37)

Rajendran teaches that Capto Adhere ImprEs which is a multimodal strong AEX can be performed in bind and elute mode to remove impurities in the purification of an antibody. (¶144). Rajendran teaches a wash which includes 150 mM sodium chloride (Table 18). 

Nti-Gyabaah teaches purifying a Fc-fusion protein which includes an AEX step in bind and elute mode to a level of greater than 99% purity (claims 1-7, 20).  Nti-Gyabaah teaches that the AEX is equilibrated with the loading buffer and that a preferred conductivity for the loading buffer is in the range of 2.0-4.6 mS/cm (¶158). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the secondary reference Rajendaran teaches conditions for AEX conducted in bind and elute mode using a wash that includes sodium chloride. Nti-Gyabaah also teaches AEX in bind and elute mode where the AEX is at a conductivity 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

14.  Claims 1-4, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in  in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1-4, 9, and 14 above, and further in view of Allison et al. (US 2014/0288272)

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

The teachings differ in the recitation that the HIC resin is “polypropylene glycol” (claim 15) and that the separation on PPG resin is carried out with a series of elutions with a buffer containing reducing concentrations of salt followed by pooling of the fractions form the different elutions in a manner as to obtain a final product with the desired ratio of dimers, unfolded protein, clipped products and aggregates” (claim 16). 

Allison teaches polish purification of an antibody using HIC on a polypropylene glycol (PPG-) 600M resin. (¶s14, 237; claim 237).

Allison teaches that different fractions containing the desired recombinant polypeptide from the elution can be pooled (¶s15, 24, 34).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted one of the HIC resin taught by Kulkarni and Majumder with a HIC resin such as s polypropylene glycol and to have also pooled the various elution fractions. Those of skill in the art would have had reason to do so because Allison teaches that polypropylene glycol (PPG-) 600M resin was a known resin for performing HIC and that it was known to collect various elution fractions during HIC. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

15.  Claims 1-4, 9, 14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in  in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1-4, 9, and 14 above, and further in view of Ishihara (US 2013/0096284) and CA 2 661 872 (IDS Ref). 

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

The teachings differ in the recitation that the CEX chosen is “Gigacap S-650”.

Shihara teaches purification of a protein using one or more chromatographic processes such as CEX and that examples of CEX columns include GigaCap CM-650 (¶s42, 82). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted one of the CEX resins taught by Eon-Duval as being useful for performing CEX of an Fc fusion protein with a Gigacap S-650. Those of skill in the art would have had reason to do so because Shihara teaches that commercially available CEX columns include GigaCap CM-650.  Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

The teachings further differ in the recitation that 50-70 mg of protein is bound per ml of the CEX resin (claim 20) and that the fusion protein is eluted from CEX column with a buffer without addition of salts (claim 21) and that the concentration of protein in the eluant form the CEX is greater than 20 mg/ml (claim 22). 

Shihara further teaches elution form the CEX using an elution buffer of glutamic acid and citric acid (Table 2), which is considered “a buffer without addition of salts”. 

The ‘872 publication teaches purification of an Fc fusion protein which includes CEX suing a resin with a loading capacity of 50 mg/ml (p. 40, line 27). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 



Those of skill in the art would look to the ranges both Shihara and the ‘872 for determining possible loading capacity for a protein onto a CEX as well as using buffers that do not include salts for luting the protein. While the combined references do not teach that the concentration of protein in the eluant form the CEX is greater than 20 mg/ml, one of skill in the art would also expect to achieve similar protein concentration in the elution from the CEX using the same or similar steps, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


16.  No claim is allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 24, 2021 

/JAMES  ROGERS/
Examiner, Art Unit 1644
	/DANIEL E KOLKER/           Supervisory Patent Examiner, Art Unit 1644